Citation Nr: 0618162	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

 Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

The service medical records are negative for complaints, 
treatment, or diagnosis of PTSD.  The veteran's DD-214 shows 
that he was a supply specialist.  The record does not show 
combat related awards.  He did not serve in Vietnam, but did 
serve in Korea from November 1968 to December 1969, where he 
worked as a supply clerk and a grader operator.  

VA medical records from September 1974 to July 1996 show no 
complaints, treatment or diagnosis of PTSD.

VA medical records dated in 2002, note the veteran's first 
visit to psychiatry.  He reported serving on the Korean DMZ 
where he reportedly served in foxholes and believed he would 
die.  VA records notated the appellant's report that he did 
not see others die or get injured.  The veteran did wonder 
about the guys with venereal disease, if they were treated or 
able to return to the U.S.  The veteran reported to the 
examiner that he was depressed, and records show that the 
patient had severe alcohol problems.  The pertinent diagnoses 
were PTSD, a major depressive disorder, a panic disorder with 
agoraphobia, and alcohol dependence.  

VA medical records from April 2002 to February 2003 confirm 
treatment for PTSD.

In July 2002, the veteran submitted an Information in Support 
of Claim for Service Connection for PTSD questionnaire.  On 
the form, the veteran answered "none" in response to a 
request to list the names of others involved, killed, or 
wounded in the event/incident.  In his supporting statement, 
the veteran stated that he was stationed at Fort Hood, Texas, 
in the second week of March 1968 and that he was assigned to 
motor pool guard duty.  He stated he was sent to Korea in 
November 1968, stationed at Camp Humphreys with the 802nd 
Engineers and stayed there approximately four months.  The 
veteran stated the last place he was stationed was at the DMZ 
approximately the third week of November.  The veteran stated 
that he did not know if North Koreans were going to start 
shooting at him.  The veteran stated:  "we were lucky, they 
shot, but not where we were."

In May 2003, a physician with New Mexico VA Healthcare 
System, submitted a letter regarding the veteran.  The 
physician stated the veteran met the diagnostic criteria for 
severe and prolonged post traumatic stress disorder as a 
result of exposure to traumatizing experiences in the combat 
zones.  The physician cited the witnessing of a murder of 
noncombatant civilian Vietnamese who was thrown off a bridge 
by a Korean truck driver.  He opined this experience 
continued to haunt the veteran and in the doctor's opinion, 
was the leading contributor of the veteran's PTSD.

In October 2003, the veteran submitted a written appeal to 
the Board of Veterans' Appeals.  Therein the veteran wrote 
that he engaged in combat with North Korean forces, during 
which time a solider named "Smith," who hailed from San 
Diego, was killed.  The veteran stated further he "often" 
engaged with the enemy.  The veteran wrote there was snow on 
the ground in March and that he distinctly remembered that 
because a sergeant who ran the supply room kicked him out 
because he did not like Hispanic people.  The veteran stated 
he worked in the supply room from November through the middle 
of February.

In February 2004, the veteran appeared for a hearing before 
the Regional Office in Albuquerque, New Mexico.  The veteran 
testified as to what stressful events he believed caused his 
PTSD.  The veteran testified that sometime between January 
and March 1968 he was at the DMZ in Korea going back to camp 
and was attacked by snipers.  The truck driver, a solider 
named Smith, was killed.  The veteran testified that a report 
was made to the officer in charge.  Additionally, the veteran 
stated that when he arrived in Korea he was supposed to be 
positioned in the supply route but due to prejudice against 
Chicanos, he was transferred to the motor pool.  The veteran 
testified that many alerts were issued at two or three 
o'clock in the morning and the men would have to go into fox 
holes and wait to see if anything was happening.  He stated 
that during this time, he would smoke marijuana.

In an undated, handwritten statement signed by the veteran, 
he wrote that he was in supply, then transferred to motor 
pool.  He then worked as a helper to a truck driver.  The 
veteran stated that he believed it was approximately October 
1969 when the truck driver beat a Korean and threw him off 
the bridge.  The veteran further wrote that approximately one 
month later, a sniper shot his friend at the DMZ.  The 
veteran wrote that every time he drove to the DMZ he was 
concerned about being shot.

The RO attempted to verify the veteran's in-service stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  In November 2004, the USASCRUR 
responded that on April 14, 1968, i.e., before the veteran 
arrived in Korea, a U.S. Army truck was ambushed by North 
Korean soldiers yards below the demilitarized zone (DMZ) in 
South Korea.  Two U.S. and two Korean soldiers were killed 
and an additional two U.S. soldiers were wounded.  The report 
also documented that the truck was on its way to Panmunjom, 
the Military Armistice Commission site, when it was attacked 
by Communist infiltrators.  The USASCRUR was unable to 
document the veteran's stressor of an incident along the DMZ 
during February 1968.

The USASCRUR indicated that available U.S. Army casualty 
files listed several casualties with the last name of 
"Smith" in Korea during 1968; however, none listed a home 
of record of San Diego, California.  The USASCRUR noted that 
it would be more time effective if morning reports were 
requested from the National Personnel Records Center; 
however, these would have to be for a three month period and 
include relevant unit designations at the company and 
battalion levels.  The veteran has not provided any 
additional identifying information which would allow such a 
focused search of morning reports.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

The evidence in this case shows that the veteran did not 
engage in combat.  While he claims to the contrary, his 
claims are not supported, and the appellant's service 
personnel records do not reflect any participation in combat,  
Thus, the veteran's bare assertions of service stressors are 
not sufficient to establish that they occurred.  Accordingly, 
the claimed stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998).

Here, however, the veteran's statements regarding his claimed 
in-service stressors are both in conflict with each other, 
and they are not corroborated by independently verifiable 
evidence.  For example, in July 2002, the veteran states 
North Koreans fired shots but not at him, yet in February 
2004, he testified regarding a sniper attack against him.  
Further, the veteran discusses the death of a fellow soldier 
who was purportedly killed as a result of a sniper attack, 
yet a report prepared by the USASCRUR shows that the only 
incident in Korea in 1968 which comes close to the 
description provided by the appellant refers to an event 
which occurred prior to his arrival in country.  Hence, the 
claimed event did not involve any personal danger to him, and 
any reliance by examiners on the event is misplaced.  
Accordingly, the Board finds that there is no credible 
corroborating evidence that the veteran was personally 
exposed to a verifiable in-service stressor.  Accordingly, 
service connection for PTSD is denied.  

In reaching this decision the Board notes that the appellant 
reports stressors involving the deaths of Korean civilians.  
Significantly, the killing of civilians is extremely 
difficult to verify.  To research these types of incidents, 
an official report would have had to have been written and 
filed.  An incident not reported, cannot be verified.  In 
this case, no civilian death has been verified, and the 
appellant has not provided sufficient information to allow 
such a claim to be verified.  In the absence of a verified 
stressor, service connection may not be granted for PTSD.  

Since the veteran's claimed stressors have not been verified, 
the diagnoses of PTSD have been based on an unsubstantiated 
history that is inadequate for rating purposes, and may not 
be relied upon by the Board.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2005).  




ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


